DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.  This Final Office Action is in response to amendment filed on 06/24/2021.
	Claims 1-4, 9-10, 14, 16, 18-20, 22 and 24 have been amended. Claims 1-26 remain pending in the application.
Response to Amendment

The amendment filed 06/24/2021 has been entered. Claims 1-4, 9-10, 14, 16, 18-20, 22 and 24 have been amended. Claims 1-26 remain pending in the application. 
Applicant amendment to the Drawings have overcome the objections previously set forth in the Non-Final Office Action mailed on 04/01/2021. The objection has been withdrawn in view of the amended drawings.
Applicant amendment to the Specification have overcome the objections previously set forth in the Non-Final Office Action mailed on 04/01/2021. The objection has been withdrawn in view of the amended specification.
Applicant amendment to claims 1-8, 14, and 16-17 have overcome the 35 U.S.C § 112(b) rejection previously set forth in the Non-Final Office Action mailed on 04/01/2021. The rejection has been withdrawn in view of the amended claims.






Response to Arguments

 Regarding Applicant’s arguments, on page 29-36 of the remark filed on 06/24/2021, on the newly added limitations of claim 1: “in response to receipt of a certificate from a particular vehicle,.” 
“to the particular vehicle and in response to the identity of the particular vehicle being verified, a request”
“and a first public key for encryption of the data corresponding to information associated with the departure of the particular vehicle at the particular vehicle.”
The newly added limitation of Claim 9: “generating, at a first vehicle, a certificate based at least in part on a public key that is also generated at the first vehicle;” arguments are persuasive.
Therefore, the 35 U.S.C. 102 rejection over Ingraham et al. (WO Pub. No. 2019027889) has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. § 103 in view of the following prior art: Pantfoerder et al. (U.S Pub. No. 20190325125) in conjunction with Ingraham et al. (WO Pub. No. 2019027889). Please refer to the 35 U.S.C. 103 section below for a detailed explanation.
	For the reasons stated above and the new ground(s) of rejection under 35 U.S.C. 103 below, Examiner respectfully disagrees with Applicant’s argument, see Applicant’s Remarks Page 29-36, regarding allowance of the application. Examiner asserts that claims 1-26 are rejected for the reasons stated above in conjunction with the new ground(s) of rejection under 35 U.S.C. 103 below.
	Conclusion: Ingraham- Pantfoerder teaches the aforementioned limitations of independent claims 1 and 9 rendering the claim limitations obvious before the effective date of the claimed invention.

Regarding Applicant’s arguments, on page 29-36 of the remark filed on 06/24/2021, on the newly added limitations of claim 14: “wherein the public key generated at the first vehicle is a first public key, and the method [..] a second public key [..] using the second public key,”
The newly added limitations of claim 18: “and a second public key for encryption of the data corresponding to information associated with the departure of the first vehicle.” arguments are persuasive.

Therefore, the 35 U.S.C. 102 rejection over Ingraham et al. (WO Pub. No. 2019027889) has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. § 103 in view of the following prior art: Pantfoerder et al. (U.S Pub. No. 20190325125) and Takada et al. (U.S Pub. No. 20200153636)  in conjunction with Ingraham et al. (WO Pub. No. 2019027889). Please refer to the 35 U.S.C. 103 section below for a detailed explanation.
	For the reasons stated above and the new ground(s) of rejection under 35 U.S.C. 103 below, Examiner respectfully disagrees with Applicant’s argument, see Applicant’s Remarks Page 29-36, regarding allowance of the application. Examiner 
	Conclusion: Ingraham- Pantfoerder- Takada teaches the aforementioned limitations of independent claim 18 rendering the claim limitations obvious before the effective date of the claimed invention.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1, 4-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingraham et al. (WO Pub. No. 2019027889 (Retrieved from IDS), hereinafter referred to as “Ingraham”) in further view of Pantfoerder et al. (U.S Pub. No. 20190325125, hereinafter referred to as “Pantfoerder”)

Regarding Independent Claim 1 (Currently Amended), Ingraham teaches an apparatus, comprising: (Figure 3 label 300; apparatus, Figure 2 label 210; vehicle that  a processing resource; (Figure 3 label 335) memory having instructions executable by the processing resource; (figure 3 label 320)
and a vehicular communication component coupled to the processing resource, the vehicular communication component configured to: (Figure 3 label 305), (Par. (0034 "Processor(s) 335 communicates with transmit/ receive communication module 305; encryption/ decryption module 315; data input (including from sensors) 310, and memory 320. Transmit/ receive communication module 305 also communicates with the cloud through connection to the cloud 340. These modules depict the functional modules for the vehicle offloading post-incident data to the cloud; transmiV receive communication module connected to processor configured with the same function as vehicle communication component)
an identity of the particular vehicle using the certificate, wherein the certificate is received in response to a departure of the particular vehicle; and (Par. (0038) "the V2X device communicates with other V2X devices by receiving communications from them 610, and sending communications to them 615. V2X data 
However Ingraham does not explicitly teach in response to receipt of a certificate from a particular vehicle, provide, to the particular vehicle and in response to the identity of the particular vehicle being verified, a request for data corresponding to information associated with the departure of the particular vehicle and a first public key for encryption of the data corresponding to information associated with the departure of the particular vehicle at the particular vehicle
Wherein Pantfoerder teaches in response to receipt of a certificate from a particular vehicle, (Par. (0039) “In examples in which a credential is received via a connection request”; receiving of certificate in response (credentials received via connection request)), (Par. (0023) “Thus, in some embodiments, the credential may credentials corresponding to certificate (digital signature)), (Figure 1 labels 104, 112, 108, and 102; particular vehicle (108) and user device (104) of vehicle (112) receiving certificate (credentials with signature))
provide, to the particular vehicle and in response to the identity of the particular vehicle being verified, a request for data (Par. (0004) “The method may further comprise receiving, by the first device while in a first vehicle, a communications request from a second device in a second vehicle, the communications request utilizing a short-range communications protocol and comprising a second license plate identifier.”;  providing to the particular vehicle (first vehicle receiving) a request for data (communications request)), (Par. (0004) “ The method may further comprise presenting, on a user interface of the first device, an option to approve the communications request based at least in part on determining that the second license plate identifier matches the first license plate identifier. The method may further comprise, in accordance with a in response to identity of particular vehicle being verified (approving request based on determining [..] identifier)), (Par. (0031) “the identity of users may be verified and identity information and/or personal information may be securely exchanged [..] This alleviates the need for associations between vehicles and drivers to be stored on the officer's device or from such associations having to be ascertainable by the officer's device (e.g., via a request to a credential provider computer). Additionally, identity of the user's device and authentication of the respective user's credentials may occur prior to establishing unnecessary”; verifying identity of vehicle prior to communication (communication request))
corresponding to information associated with the departure of the particular vehicle (Par.  (0035) “where a police officer may commence a traffic stop. During a traffic stop, the officer may utilize some indication (e.g., such as overhead departure of the vehicle (outgoing vehicle in movement being instructed to halt or pull over))
and a first public key for encryption of the data corresponding to information associated with the departure of the particular vehicle at the particular vehicle. (Par. (0055) “For example, a secure communications channel may utilize encryption techniques and public keys associated with the devices utilizing the channel such that data which is encrypted by a transmitting device may be verified by a recipient device.”; first public key for encryption)), (Par. (0039) “the public key may be previously-stored at the user device 104 and may be utilized with a digital signature included in the connection request to verify that the transmitter of the connection request is a police officer and that the information contained in the connection request has not been tampered with or modified. In some embodiments, the user device 104 may be configured to provide the user an interface to accept or reject the connection request. The interface may present the identity information of the officer (e.g., a picture first public key for encryption with data corresponding (information contained in the connection request) associated with the departure of vehicle (officer)), (Par. (0048) “where a police officer may commence a traffic stop. During a traffic stop, the officer may utilize some indication (e.g., such as overhead lights, a microphone, etc.) of the vehicle 208 to indicate or instruct a driver of vehicle 212 (e.g., the vehicle 112 of FIG. 1) to pull over and halt.”; officer corresponding to departure (outgoing traffic stop, indication to instruct vehicle to pull over (vehicle in movement/outgoing))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Pantfoerder to the verification of the identity of a departing particular vehicle using a certificate teachings of Ingraham because of the analogous concept of vehicle communication and using identification to verify corresponding vehicles in transit. Pantfoerder includes in response from a particular vehicle receiving a certificate and providing to a vehicle, in response to an 
The motivation to combine these references is because by utilizing a certificate and public key after identifying the true identity of the particular vehicle in departure or outgoing the user can exhibit high confidence as well as high credibility that the exchanges is secure and protected. This maintains the integrity of the vehicles in 

Regarding Dependent Claim 4 (Currently Amended), the combination of Ingraham and Pantfoerder teach the apparatus of claim 1, Ingraham further teaches the apparatus of claim 1, wherein the vehicular communication component is configured to discard, in response to the identity of the particular vehicle not being verified, the data corresponding to information associated with the departure of the particular vehicle (Par. (0038) "In embodiments, the V2X device communicates with other V2X devices by receiving communications from them 610, and sending communications to them 615 [..] Messages which cannot be verified as authentic are discarded."; received data from vehicle not verified is discarded), (Par. (0038) "the V2X device communicates with other V2X devices by receiving communications from them 610, and sending communications to them 615. V2X data received from external V2X devices is verified to be authentic 620 [..] this is via a 


Regarding Dependent Claim 5 (Original), the combination of Ingraham and Pantfoerder teach the apparatus of claim 1, Ingraham further teaches the apparatus of claim 1, wherein the vehicular communication component being configured to request the data corresponding to the information associated with the departure of the particular vehicle comprises the vehicular communication component being configured to: (Par. (0035) "step comprises if incident 420, sending a final request for data logs from any other V2X in vicinity"; communication module configured to request data corresponding to departure (incident) , data logs correspond to information of outgoing vehicle), (Par. (0042) "identifying the incident location 1005; 
provide, to the particular vehicle, the message indicating that the identity of the particular vehicle is verified; (Par. (0039) "If the message and its contents are authentic, read the message 715 for use by the vehicle V2X device"; message indicating that the vehicle is verified (authenticated))
wherein the data corresponding to the information associated with the departure of the particular vehicle are received in response to providing the message. (Figure 10 labels 1005-1050; corresponding information on departure (incident) in response to steps of verification message, Figure 7 label 715).

Regarding Dependent Claim 6 (Original), the combination of Ingraham and Pantfoerder teach the apparatus of claim 1, Ingraham further teaches the apparatus of claim 1, wherein the vehicular communication component is configured to receive the certificate from at least one of: the particular vehicle; (Par.(0038) "the V2X device communicates with other V2X devices by receiving communications from them 610, and sending communications to them 615. V2X data received from external V2X devices is verified to be authentic 620. In one embodiment this 1s via a public/private key infrastructure based on a trusted certificate authority hierarchy."; vehicle is configured to receive certificate from a particular vehicle) and a network having the certificate.
 



Regarding Dependent Claim 7 (Original), the combination of Ingraham and Pantfoerder teach the apparatus of claim 1, Ingraham further teaches the apparatus of claim 1, wherein the information comprises at least one of: a location of the destination; (Par. (0042) "Steps comprise: identifying the incident location 1005, collecting incident location"; location of destination (incident) and collecting information of destination (incident)) an expected travel time to the destination; and a distance to the destination.

Regarding Dependent Claim 8 (Original), Ingraham does not explicitly teach the apparatus of claim 1, wherein the particular vehicle is an emergency vehicle.
Wherein Pantfoerder teaches the apparatus of claim 1, wherein the particular vehicle is an emergency vehicle. (Figure 1 labels 120, 108, 102; emergency vehicle (police officer(108)) making a traffic stop), (Par. (0024) “In at least one embodiment, another user (e.g., a police officer) may operate a separate user device (e.g., a laptop, a smartphone, etc.) configured with an application for requesting identity information (hereinafter, referred to as a “requesting application”). The requesting application may be the same type of application or a different type of application as the credential application operating on the driver's device. In some examples, perhaps during a routine 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Pantfoerder to the verification of the identity of a departing particular vehicle using a certificate teachings of Ingraham because of the analogous concept of vehicle communication and using identification to verify corresponding vehicles in transit. Pantfoerder includes the particular vehicle being an emergency vehicle, this is significant because by utilizing an emergency or police vehicle users can be provided with efficient and effective vehicle communication in the event or setting of an emergency or incident in traffic. By communicating with an emergency vehicle and verifying that it is in fact an authorized vehicle this provides assurance to the vehicle and passenger in communication that the corresponding request for help matches the emergency vehicle in proximity. This prevents nefarious activity from interfering with the emergency and/or vehicle in communication. By 
The motivation to combine these references is because the emergency vehicle in communication will provide prompt aid to vehicles that have been afflicted with damage, regulate the flow of traffic during stoppage due to incidents and be present at the destination of an emergency to resolute any and all problems faced.

Regarding Independent Claim 9 (Currently Amended), Ingraham teaches a method, comprising: providing, in response to a departure of a first vehicle, the certificate …. to a second vehicle; and (Par.(0038) "Vehicle sensor data is received from the vehicle 635 and processed to be added to outgoing V2X messages."; response to departure (outgoing) of vehicle) , (Par. (0036) ""The V2X device encryption provisioning process comprises generating a (Vehicle) Identification Number (VIN) - Key(s) for an individual entity/vehicle 505 [..] the encryption provisioning process 
providing, to the second vehicle, data corresponding to information associated with the departure of the first vehicle. (Par. (0042) "collecting data from the incident entities directly involved in incident 1035; collecting indirect incident entity data such as recall history 1040; identifying incident entity operator 1045; collecting incident entity operator personal history data 1050; identifying mobile entities proximate at time of the incident 1055; information associated with departure), (Par. (0043) "The vehicles also request V2X sensor data from other entities in the vicinity (other vehicles, traffic lights, traffic cameras, etc.) and store that data. Data is transmitted to them"; first vehicle transmits data on destination (incident) to second vehicle).
However Ingraham does not explicitly teach generating, at a first vehicle, a certificate based at least in part on a public key that is also generated at the first vehicle 
Wherein Pantfoerder teaches generating, at a first vehicle, a certificate based at least in part on a public key that is also generated at the first vehicle (Par. (0039) “For example, the public key may be previously-stored at the user device 104 and may be utilized with a digital signature included in the connection request to verify that the transmitter of the connection request is a police officer and that the information contained in the connection request has not been tampered with or modified. In some embodiments, the user device 104 may be configured to provide the user an interface to accept or reject the connection request.”; certificate based in part on a public key (public key may be utilized with digital signature) at the first vehicle (104)), (Figure 1 labels 112, 104; first vehicle (112) correlating to user device (104))
 and the public key (Par. (0021) “Additionally, the public key associated with the credential provider may be distributed to a variety of user devices for later verifying the credential.”; public key being provided (distributed))
and in response to the identity of the first vehicle being verified at the second vehicle (Par. (0004) “ The method may further comprise presenting, on a user interface of the first device, an option to approve the communications request based at least in part on determining that the second license plate identifier matches the first license plate identifier. The method may further comprise, in accordance with a determination that the option was selected, transmitting, by the first device in the first vehicle to the second device in the second vehicle, a response to the communications request via a short-range communications channel corresponding to the short-range communications protocol”; in response to identity of particular vehicle being verified (approving request based on determining [..] identifier)), (Par. (0031) “the identity of users may be verified and identity information and/or personal information may be securely exchanged [..] This alleviates the need for associations between vehicles and drivers to be stored on the officer's device or from such associations having to be ascertainable by the officer's device (e.g., via a request to a credential provider computer). Additionally, identity of the user's device and authentication of the respective verifying identity of vehicle prior to communication (communication request))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Pantfoerder to the providing in response to a departure of the first vehicle a certificate and providing to the second vehicle data corresponding to information of the departure of the first vehicle teachings of Ingraham because of the analogous concept of vehicle communication and using identification to verify corresponding vehicles in transit. Pantfoerder includes a process of generating a certificate based on a public key and initiating communication in response to the identity of the first vehicle being verified, this is significant because it allows vehicles that are apart of traffic stops with police or emergency vehicles to successfully identify themselves to prevent confusion or possible invalid or unauthenticated users impersonating government officials. By implementing the use of a public key for encryption and a request for data after identifying the particular vehicle the user can safely and securely identify the true identity of the car in communication before 
The motivation to combine these references is because by utilizing a certificate and public key after identifying the true identity of the particular vehicle in departure or outgoing the user can exhibit high confidence as well as high credibility that the exchanges is secure and protected. This maintains the integrity of the vehicles in communication by correlating the correct identity to the correlating vehicle before private or confidential information is exchanged.


Regarding Dependent Claim 10 (Original), the combination of Ingraham and Pantfoerder teach the method of claim 9, Ingraham further teaches the method of claim 9, wherein a public identification of the first vehicle is provided, along with the certificate ….., to the second vehicle, and the method further comprises: (Par.(0038) "Vehicle sensor data is received from the vehicle 635 and processed to be added to outgoing V2X messages."; response to departure (outgoing) of vehicle) , (Par. (0036) ""The V2X device encryption prov1s1omng process comprises generating a (Vehicle) Identification Number (VIN) - Key(s) for an individual entity/vehicle 505 [..] the encryption provisioning process employs a priori digital certificates signed by a trusted certificate authority"; certificate and ID generated), (Par. (0032) "V2X communications comprising a first vehicle 105, second vehicle"; communication between first and second vehicle where certificate key and ID are exchanged)
generating the certificate further based on a device secret of the first vehicle and a number generated at a number generator of the first vehicle. (Par. (0036) "the generation of the VIN - Key(s) is performed on operational entities/ vehicles as a service. In both examples, the encryption provisioning process employs a priori digital certificates signed by a trusted certificate authority"; generating certificate based on device secret (keys) and generated number from VIN).

Wherein Pantfoerder teaches and the public key (Par. (0021) “Additionally, the public key associated with the credential provider may be distributed to a variety of user devices for later verifying the credential.”; public key being provided (distributed))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Pantfoerder to the teachings of Ingraham for the reason states in independent claim 9 above.

Regarding Dependent Claim 11 (Original), the combination of Ingraham and Pantfoerder teach the method of claim 9, Ingraham further teaches the method of claim 10, further comprising generating the public identification based on the device secret. (Par. 0036) "generating a (Vehicle) Identification Number (VIN) - Key(s) for an individual entity I vehicle 505."; generating an identification) , (Par. (0036) "Applying the VIN - Key(s) to the entity I vehicle components by storing the Keys in some form of protected non-volatile memory 510. In both examples, the VIN - Key(s) 

Regarding Dependent Claim 12 (Original), the combination of Ingraham and Pantfoerder teach the method of claim 9, Ingraham further teaches the method of claim 10, further comprising generating the public key based on the number generated at the number generator of the first vehicle. (Par. (0007) ""Additional embodiments comprise a step of device encryption provisioning (405) comprising generating an Identification Number - Key for one or more entities (505); applying the Identification Number - Key to components of the one or more entities (510)",; public key based on number generated by identification number and applying it to multiple vehicles).

Regarding Dependent Claim 13 (Original), the combination of Ingraham and Pantfoerder teach the method of claim 9, Ingraham further teaches the method of claim 9, wherein the information associated with the departure comprises at least one of: a vehicle identification number (VIN); and a license plate combination. (Par. (0036) ""The V2X device encryption prov1s10nmg process comprises generating a (Vehicle) Identification Number (VIN) - Key(s) for an individual entity I vehicle 505",; VIN), (Par. (0035) ""the data would be used to recreate the incident and the recreated model would be licensed to the user"; information associated).

Regarding Dependent Claim 15 (Original), the combination of Ingraham and Pantfoerder teach the method of claim 9, Ingraham further teaches the method of claim 9, further comprising: determining that the second vehicle is within a particular proximity to the first vehicle; (Par. (0042) ""identifying mobile entities proximate at time of the incident 1055;" ; determining vehicles proximity between first and second vehicle) (Figure 1 labels 105, 11O; first and second vehicle particular proximity)
providing, in response to determining that the second vehicle is within the particular proximity to the first vehicle, the certificate to the second vehicle. (Par. (0038) "the V2X device communicates with other V2X devices by receiving communications from them 610, and sending communications to them 615. V2X data received from external V2X devices is verified to be authentic 620. In one embodiment this 1s via a public/private key infrastructure based on a trusted certificate authority hierarchy."; certificate is received from second vehicle in communication that is of particular proximity).


Regarding Dependent Claim 16 (Currently Amended), the combination of Ingraham and Pantfoerder teach the method of claim 9, Ingraham further teaches the method of claim 9, further comprising: receiving a message from the second vehicle, wherein the message indicates that the identity of the first vehicle is verified; (Par.(0038) "In embodiments, the V2X device communicates with other V2X 
providing, in response to receiving the message, the data corresponding to information associated with the departure of the first vehicle to the second vehicle. (Par.(0038) "Vehicle sensor data is received from the vehicle 635 and processed to be added to outgoing V2X messages. [..] Once the messages have been encrypted/signed they are transmitted out of the V2X device for receipt by other V2X devices 615."; data sent to second vehicle), (Par. (0038) "Vehicle sensor data is received from the vehicle 635 and processed to be added to outgoing V2X messages.; outgoing messages signifies vehicle receiving certificate as its departing)


Claims 2-3, 14, 18-23 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingraham et al. (WO Pub. No. 2019027889 (Retrieved from IDS), hereinafter referred to as “Ingraham”) and Pantfoerder et al. (U.S Pub. No. 20190325125, hereinafter referred to as “Pantfoerder”) in further view of Takada et al. (U.S Pub. No. 20200153636, hereinafter referred to as “Takada”)

Regarding Dependent Claim 2 (Currently Amended), the combination of Ingraham and Pantfoerder teach the apparatus of claim 1, Ingraham further teaches the apparatus of claim 1, wherein the vehicular communication component is configured to: (Figure 3 label 305), (Par. (0034 "Processor(s) 335 communicates with transmit/ receive communication module 305; encryption/ decryption module 315; data input (including from sensors) 310, and memory 320. Transmit/ receive communication module 305 also communicates with the cloud through connection to the cloud 340. These modules depict the functional modules for the vehicle offloading post-incident 
receive a public identification along with the certificate and a… public key that were generated at the particular vehicle; and (Par. (0038) "the V2X device communicates with other V2X devices by receiving communications from them 610 [..] These outgoing messages are signed or encrypted and signed 640 to ensure authenticity and integrity. In one embodiment this is via a public/private key infrastructure based on a trusted certificate authority hierarchy. "; vehicle receiving identification, a key and a certificate from another vehicle)
compare, to verify the identity of the particular vehicle, the … public key to an output of a decryption component, (Par. (0038) "V2X data received from external V2X devices is verified to be authentic 620. In one embodiment this is via a public/private key infrastructure based on a trusted certificate authority hierarchy"; received data is compared and verified) (Par. (0038) "Once the messages have been encrypted/signed they are transmitted out of the V2X device for receipt by other V2X 
wherein the vehicle public identification, the vehicle certificate, and the vehicle public key are input into the decryption component. (Par. (0038) "Once the messages have been encrypted/signed they are transmitted out of the V2X device for receipt by other V2X devices 615." ; keys are transmitted and outputted to a decryption component in the vehicle"; information sent out includes identification, key and certificate that are outputted into a decryption component).
However Ingraham and Pantfoerder do not explicitly teach a second public key
Wherein Takada teaches a second public key (Par. (0012) “ An on-vehicle authentication system according to an aspect of the present disclosure in which an on-vehicle authentication device    [..] for verifying whether the electronic signature attached to the first public key acquired by the first public key acquiring section is authentic using the signature verification key stored in the second storage section, a vehicle with second public key for verification))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Takada to the vehicular communication component receiving a public identification along with a certificate and public key generated at the particular vehicle and the comparing of the verified identity of the vehicle using the public key where the public identification, the certificate and the public key are used in the decryption process teachings of Ingraham and the response to receiving a certificate from a particular vehicle, a request for data as a response to the identity of a vehicle being verified and a first public key for encryption associated with a departure of a vehicle teachings of Pantfoerder because of the analogues concept of authenticating and verifying vehicular communication to identify vehicles components in exchange. Takada includes the utilization of a second public key to verify vehicle components in communication. This is significant because by implementing a second public key vehicles that are in transit and are subjected to traffic stops by emergency 



Regarding Dependent Claim 3 (Currently Amended), the combination of Ingraham and Pantfoerder teach the apparatus of claim 1, Ingraham further teaches the apparatus of claim 2, wherein the decryption component comprises a first decryptor and a second decryptor, and wherein the vehicular communication component is configured to: (Par. (0038) "In embodiments, the V2X device communicates with other V2X devices by receiving communications from them 610, and sending communications to them 615 [..]" In one embodiment this 1s via a public/private key infrastructure based on a trusted certificate authority hierarchy.; first and second vehicle in communication using encryption keys), (Figure 3 label 305; each vehicle has a decryption component, first and second decryptor)
input the ……public key and the vehicle certificate into the first decryptor; (Figure 9 label 910; public key is received), (Figure 3 label 315; first decryptor of vehicle) (Figure 1 label 1105; first vehicle with decryption component)
input the ….public key and an output of the first decryptor into the second decryptor; and (Figure 5 label 515 and Figure 6 label 610; second decryptor of second vehicle receiving input public keys after outputted by first decryptor of first vehicle)
compare an output of the second decryptor to the …..public key, wherein the identity of the particular vehicle is verified when the output of the second decryptor equals to the ……public key. (Par. (0038) "V2X data received from external V2X devices is verified to be authentic 620. In one embodiment this is via a public/private key infrastructure based on a trusted certificate authority hierarchy"; received data is compared and verified), (Figure 9 label 915; output of second decryptor of second vehicle is verified) , (Par. (0042) "PKI or symmetric implementations comprise unique signature and encryption keys. Note that the signature of the file is first verified to ensure it is authentic, once proven authentic, it is then decrypted"; once the output of the second decryptor of the second vehicle's keys is equal (authentic) identity of vehicle is verified).
However Ingraham and Pantfoerder do not explicitly teach a second public key
a second public key (Par. (0012) “ An on-vehicle authentication system according to an aspect of the present disclosure in which an on-vehicle authentication device    [..] for verifying whether the electronic signature attached to the first public key acquired by the first public key acquiring section is authentic using the signature verification key stored in the second storage section, a second public key encrypting section for encrypting the second public key stored in”; vehicle with second public key for verification))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Takada to the teachings of Ingraham and Pantfoerder for the reasons stated in dependent claim 2 above. 

Regarding Dependent Claim 14 (Currently Amended), the combination of Ingraham and Pantfoerder teach the method of claim 9, Ingraham further teaches the method of claim 9, further comprising: receiving, in response to the identity of the first vehicle being verified, a…. public key from the second vehicle; and (Par. 
encrypting the data corresponding to information associated with the departure of the first vehicle to be sent to the second vehicle using the …. public key, (Par.(0038) “As part of this step, the vehicle sensor data and V2X messages are processed in accordance with the embodiment, and outgoing V2X messages are created for transmission. Relevant data is either communicated to the vehicle CPU 630, stored 415, or added to outgoing V2X messages to be transmitted or propagated 640. Vehicle sensor data i s received from the vehicle 635 and processed to be added to outgoing V2X messages . These outgoing messages are signed or encrypted and signed 640 to ensure authenticity and integrity [..]These outgoing messages are signed or encrypted and signed 640 to ensure authenticity and integrity”; encrypting the data 
wherein the data corresponding to information associated with the departure of the first vehicle are decrypted at the second vehicle using a private key generated, at the second vehicle, along with the …. public key.
((Par. (0038) ""this is via a public/private key infrastructure based on a trusted certificate authority hierarchy. In another embodiment this is based on blockchain technology. Once the messages have been encrypted/signed they are transmitted out of the V2X device for receipt by other V2X devices 615"; encrypted data sent (transmitted) to second vehicle to other vehicle device to decrypt using private/public key), (Par. (0038) "Vehicle sensor data is received from the vehicle 635 and processed to be added to outgoing V2X messages.; outgoing messages signifies vehicle receiving certificate as its departing)

Wherein Takada teaches wherein the public key generated at the first vehicle is a first public key, and the method and a second public key (Par. (0012) ‘An on-vehicle authentication system according to an aspect of the present disclosure in which an on-vehicle authentication device authenticates a communication device newly connected to a network inside a vehicle, wherein the communication device comprises a first storage section in which a first secret key and a first public key are stored, the on-vehicle authentication device comprises: a second storage section in which a second secret key, a second public key and a signature verification key for verifying whether the electronic signature attached to the first public key is authentic are stored,”; first public key and second public key at a first vehicle (on-vehicle system with communication device with first and second public key)), (Par. (0017) “a communication device according to another aspect of the present disclosure, connected to a network inside a 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Takada to the receiving in response to the identity of the first vehicle being verified and encrypting/decrypting the data corresponding to the departure of the vehicle teachings of Ingraham and the in response to the identity of the first vehicle being verified at the second vehicle teachings of Pantfoerder because of the analogues concept of authenticating and verifying vehicular communication to identify vehicles components in exchange. Takada includes the utilization of a first and second public key to verify vehicle components in communication. This is significant because by implementing a first and second public key vehicles that are in transit and are subjected to traffic stops by emergency vehicles such as police officers, firefighters or ambulances can thoroughly and effectively verify the identity of emergency vehicles in contact, but utilizing the second that corresponds to the particular vehicle the user can be confident and assured that the identity of the 






Regarding Independent Claim 18 (Currently Amended), Ingraham teaches a system, comprising: a first vehicle configured to generate a certificate associated with an identity of the first vehicle and a first public key; (Figure 1 label 105; first vehicle), (The V2X device encryption provisioning process comprises generating a (Vehicle) Identification Number (VIN) - Key(s) for an individual entity I vehicle 505."; keys and identification generated), (Par. (0038) "In one embodiment this is via a public/private key infrastructure based on a trusted certificate authority hierarchy."; certificate associated with key and identity), (Par. (0041) “Embodiments comprise multiple key s. PKI or symmetric implementations comprise unique signature and encryption keys.”; certificate (signature) associated with public key (multiple encryption keys, PKI))
and a second vehicle configured to: receive, in response to a departure of the first vehicle, the certificate; (Par. 0038) "In embodiments, the V2X device communicates with other V2X devices by receiving communications from them 610, and sending communications to them 615"; second vehicle in communication and receives 
verify the identity of the first vehicle based on a comparison between the certificate , and the first public key; and (Par. (0038) "V2X data received from external V2X devices is verified to be authentic 620. In one embodiment this is via a public/private key infrastructure based on a trusted certificate authority hierarchy."; vehicle is verified using certificate identification and key)
However Ingraham does not explicitly teach provide, to the first vehicle and in response to the identity of the first vehicle being verified, a request for data corresponding to information associated with the departure of the first vehicle and a … public key for encryption of the data corresponding to information associated with the departure of the first vehicle.
provide, to the first vehicle and in response to the identity of the first vehicle being verified, a request for data (Par. (0004) “The method may further comprise receiving, by the first device while in a first vehicle, a communications request from a second device in a second vehicle, the communications request utilizing a short-range communications protocol and comprising a second license plate identifier.”;  providing to the particular vehicle (first vehicle receiving) a request for data (communications request)), (Par. (0004) “ The method may further comprise presenting, on a user interface of the first device, an option to approve the communications request based at least in part on determining that the second license plate identifier matches the first license plate identifier. The method may further comprise, in accordance with a determination that the option was selected, transmitting, by the first device in the first vehicle to the second device in the second vehicle, a response to the communications request via a short-range communications channel corresponding to the short-range communications protocol”; in response to identity of particular vehicle being verified (approving request based on determining [..] identifier)), verifying identity of vehicle prior to communication (communication request))
corresponding to information associated with the departure of the particular vehicle (Par.  (0035) “where a police officer may commence a traffic stop. During a traffic stop, the officer may utilize some indication (e.g., such as overhead lights, a microphone, etc.) to indicate or instruct a driver of vehicle 112 to pull over and halt his vehicle.”; departure of the vehicle (outgoing vehicle in movement being instructed to halt or pull over))
and a … public key for encryption of the data corresponding to information associated with the departure of the first vehicle.. (Par. (0055) “For example, a secure communications channel may utilize encryption techniques and public keys associated with the devices utilizing the channel such that data which is encrypted by a transmitting device may be verified by a recipient device.”; first public key for encryption)), (Par. (0039) “the public key may be previously-stored at the user device 104 and may be utilized with a digital signature included in the connection request to verify that the transmitter of the connection request is a police officer and that the information contained in the connection request has not been tampered with or modified. In some embodiments, the user device 104 may be configured to provide the user an interface to accept or reject the connection request. The interface may present the identity information of the officer (e.g., a picture of the officer's face, a badge number, the officer's name, etc.). In some embodiments, the interface may only be provided after the officer's credential/identity has been verified.”; first public key for encryption with data corresponding (information contained in the connection request) associated with the departure of vehicle (officer)), (Par. (0048) “where a police officer may commence a traffic stop. During a traffic stop, the officer may utilize some indication (e.g., such as overhead lights, a microphone, etc.) of the vehicle 208 to indicate or instruct a driver of vehicle 212 (e.g., the vehicle 112 of FIG. 1) to pull over and halt.”; officer corresponding to departure (outgoing traffic stop, indication to instruct vehicle to pull over (vehicle in movement/outgoing))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Pantfoerder to the verification of the identity of a departing particular vehicle using a certificate teachings of Ingraham because of the analogous concept of vehicle communication and using identification to verify corresponding vehicles in transit. Pantfoerder includes in response from a particular vehicle receiving a certificate and providing to a vehicle, in response to an identification, a request for data that corresponding to an outgoing or departing vehicle using a public key for encryption associated with that on-going or departing vehicle. This is significant because it allows vehicles that are apart of traffic stops with police or 
The motivation to combine these references is because by utilizing a certificate and public key after identifying the true identity of the particular vehicle in departure or outgoing the user can exhibit high confidence as well as high credibility that the exchanges is secure and protected. This maintains the integrity of the vehicles in communication by correlating the correct identity to the correlating vehicle before private or confidential information is exchanged.
However Ingraham and Pantfoerder do not explicitly teach a second public key
 second public key (Par. (0012) “ An on-vehicle authentication system according to an aspect of the present disclosure in which an on-vehicle authentication device    [..] for verifying whether the electronic signature attached to the first public key acquired by the first public key acquiring section is authentic using the signature verification key stored in the second storage section, a second public key encrypting section for encrypting the second public key stored in”; vehicle with second public key for verification))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Takada to the vehicular communication component receiving a public identification along with a certificate and public key generated at the particular vehicle and the comparing of the verified identity of the vehicle using the public key where the public identification, the certificate and the public key are used in the decryption process teachings of Ingraham and the response to receiving a certificate from a particular vehicle, a request for data as a response to the identity of a vehicle being verified and a first public key for encryption associated with a 





Regarding Dependent Claim 19 (Currently Amended), the combination of Ingraham, Pantfoerder and Takada teach the system of claim 18, Ingraham further teaches the system of claim 18, wherein the first vehicle is configured to broadcast the first public key such that the first vehicle is configured to provide, (Par. (0038) ""In one embodiment this is via a public/private key infrastructure based on a trusted certificate authority hierarchy [..] the V2X device communicates with other V2X devices by receiving communications from them 610[..] Vehicle sensor data is received 
when the second vehicle is within a particular proximity to the first vehicle, (Figure 1 label 105, 110; vehicles in close proximity), Par. (0042) "identifying mobile entities proximate at time of the incident 1055; collecting data from the mobile entities proximate at time of the incident 1060;"; data is exchanged between first and second vehicle containing keys) the first public key directly to the second vehicle. (Par. (0038) "the V2X device communicates with other V2X devices by receiving communications from them 610, and sending communications to them 615. V2X data received from external V2X devices is verified to be authentic 620. In one embodiment this is via a public/private key infrastructure based on a trusted certificate authority hierarchy."; public key is sent and received by second vehicle)

Regarding Dependent Claim 20 (Currently Amended), the combination of Ingraham, Pantfoerder and Takada teach the system of claim 18, Ingraham further the system of claim 18, wherein the system comprises an intermediary device configured to: retrieve, in response to the departure of the first vehicle, the first public key from a network; and provide, to the second vehicle, the first public key. (Par. (0038) ""the V2X device communicates with other V2X devices by receiving communications from them 610 [..] "Vehicle sensor data is received from the vehicle 635 and processed to be added to outgoing V2X messages"; device of vehicle retrieves response of departure (incident) of first vehicle), (Par. (0038) ""In one embodiment this is via a public/private key infrastructure based on a trusted certificate authority hierarchy"; public key from first vehicle is provided to second vehicle), (Par. (0040)" "the encryption and signing of the file is based on symmetric keys which are split between multiple devices such as the V2X device"; encryption and response to the departure done through multiple intermediate device) (Par. (0047) "The computer system can communicate with one or more devices using the network adapter. The network adapter may support wired communications based on Internet, LAN, WAN, or the like,"; through a network)

Regarding Dependent Claim 21 (Original), the combination of Ingraham, Pantfoerder and Takada teach the system of claim 18, Ingraham further teaches the system of claim 20, wherein the second vehicle is within a particular proximity to the intermediary device such that the second vehicle is communicable with the intermediary device via a device-to-device (D2D) communication. (Par. (0042) “identifying mobile entities proximate at time of the incident 1055; collecting data from the mobile entities proximate at time of the incident 1060;"; proximity to the intermediate device), (Par. (0007) "a vehicle V2X device (605) communicating with other V2X devices by receiving communications from the other V2X devices (610); device to device communication).

Regarding Dependent Claim 22 (Currently Amended), the combination of Ingraham, Pantfoerder and Takada teach the system of claim 18, Ingraham further teaches the system of claim 18, wherein the first vehicle is configured to generate a public identification along with the certificate and the first public key such that the public identification and the public key, along with the certificate, are provided to the second vehicle in response to the departure of the first vehicle. (Par. (0036) ""Tue V2X device encryption provisioning process comprises generating a (Vehicle) Identification Number (VIN) - Key(s) for an individual entity/ vehicle 505"; generating public identification and keys), (Par. (0038)"In one embodiment this is via a public/private key infrastructure based on a trusted certificate authority hierarchy",; generating a certificate and public/private keys), (Par. (0038) ""the V2X device communicates with other V2X devices by receiving communications from them 610", and "Vehicle sensor data is received from the vehicle 635 and processed to be added to outgoing V2X messages",; vehicle communicates information and is received by second vehicle).

Regarding Dependent Claim 23 (Original), the combination of Ingraham, Pantfoerder and Takada teach the system of claim 18, Ingraham further teaches the system of claim 22, wherein the first vehicle comprises an asymmetric identification generator, (Figure 5, label 505)
and wherein the first vehicle is configured to generate a private identification along with the public identification using the asymmetric identification generator. (Par. "The V2X device encryption provisioning process comprises generating a (Vehicle) Identification Number (VIN) - Key(s) for an individual entity I vehicle 505"; generates public and private identification corresponding to public and private keys) , (Par. (0038) ""In one embodiment this is via a public/private key infrastructure based on a trusted certificate authority hierarchy", public and private keys used in generation of private identification).

Regarding Dependent Claim 25 (Original), the combination of Ingraham, Pantfoerder and Takada teach the system of claim 18, Ingraham further teaches the system of claim 18, wherein the second vehicle is an autonomous vehicle. (Par.(0023) “Vehicles without V2X capability are noted when possible. For example, 

Regarding Dependent Claim 26 (Original), Ingraham teaches and wherein the information associated with the departure of the first vehicle comprises at least one of: a type of the emergency vehicle; and a type of emergency. (Par.(0008) "upon occurrence of an incident ( 420) at an incident location at an incident time involving at least one incident entity [..] wherein the at least one incident entity is at least one entity sustaining damage at about the incident location at about the incident time."; type of emergency (damages))
However Ingraham and Takada do not explicitly teach the system of claim 18, wherein the first vehicle is an emergency vehicle,
the system of claim 18, wherein the first vehicle is an emergency vehicle (Figure 1 labels 120, 108, 102; emergency vehicle (police officer (108)) making a traffic stop), (Par. (0024) “In at least one embodiment, another user (e.g., a police officer) may operate a separate user device (e.g., a laptop, a smartphone, etc.) configured with an application for requesting identity information (hereinafter, referred to as a “requesting application”). The requesting application may be the same type of application or a different type of application as the credential application operating on the driver's device. In some examples, perhaps during a routine traffic stop, a police officer may utilize an infrared scanner, a keyboard, a camera, or any suitable input device to provide the license plate number of the stopped vehicle”; emergency vehicle (police officer))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Pantfoerder to the generating of a certificate associated with an identity of a vehicle, verifying the vehicle based on a comparison of the certificates teachings of Ingraham and the utilization of a second 
The motivation to combine these references is because the emergency vehicle in communication will provide prompt aid to vehicles that have been afflicted with damage, .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingraham et al. (WO Pub. No. 2019027889 (Retrieved from IDS), hereinafter referred to as “Ingraham”) and Pantfoerder et al. (U.S Pub. No. 20190325125, hereinafter referred to as “Pantfoerder”) in further view of Ferreira et al. (EP No. 3393100 (Retrieved from IDS), hereinafter referred to as “Ferreira”)

Regarding Dependent Claim 17 (Original), the combination of Ingraham and Pantfoerder do not explicitly teach the method of claim 16, wherein the message includes an anti-replay portion and the method further comprises ensuring, by validating the message including the anti-replay portion, the message has not been previously executed on the first vehicle.
the method of claim 16, wherein the message includes an anti-replay portion and the method further comprises ensuring, by validating the message including the anti-replay portion, the message has not been previously executed on the first vehicle. (Par. (0066) “Then, an anti-replay window of length N is defined. This verification window corresponds to N successive information messages. For example, a counter is incremented each time an information message is transmitted. The verification window identifies the N successive messages for which a feedback message is expected by the index of the counter corresponding to the N information messages transmitted by the communication device” ; anti-replay portion and method for validating messages, not been executed on first vehicle).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ferreira to the providing in response to a departure of the first vehicle a certificate and providing to the second vehicle data corresponding to information of the departure of the first vehicle teachings of Ingraham and a process of generating a certificate based on a public key and initiating . 



Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingraham et al. (WO Pub. No. 2019027889 (Retrieved from IDS), hereinafter referred to as “Ingraham”), Pantfoerder et al. (U.S Pub. No. 20190325125, hereinafter referred to as “Pantfoerder”) and Takada et al. (U.S Pub. No. 20200153636, hereinafter referred to as “Takada”) in further view of Austen et al. (U.S Pub. No. 20140075186, hereinafter referred to as “Austen”)

Regarding Dependent Claim 24 (Currently Amended), the combination of Ingraham, Pantfoerder, and Takada teach the system of claim 18, Ingraham further the system of claim 18, wherein the first vehicle comprises an asymmetric key generator, (Figure 5 label 505; key generator)
However Ingraham Pantfoerder and Takada do not explicitly teach and wherein the first vehicle is configured to generate a private key along with the first public key using the asymmetric key generator.
Wherein Austen teaches and wherein the first vehicle is configured to generate a private key along with the first public key using the asymmetric key generator. (Figure 10 label 81, 82, 83; emergency vehicle (police cars), Par. (0037) "The multiple instances 81, 82 and 83 may be vehicles of a car fleet, as, for example the cars of a fleet of police cars. Each of the instances 81, 82 and 83 may then store the public key 5 of the portable device 71 as well as the certificate 4 of the portable device 71 which was created with the private key 3 of the certificate authority CA 1 and then transferred to the portable device 71."; emergency vehicle (police cars) generate private key using first public key).

There is motivation to combine these reference because by emergency vehicles being able to generate and exchange keys with confidential information, the corresponding vehicle, traffic operation, or emergency situation can validate and verify that the emergency vehicle is in fact authenticated and not a false or fake reporting leading to assurances by the party in interaction.



Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


1.	Mondello; Antonino (U.S Pub. No. 20200313909 "VERIFICATION OF IDENTITY USING A SECRET KEY" I chose to review this reference because it is discussed the verification of a vehicle using encryption keys to validate the identity of the vehicle.
2.	YONEMURA; Tomoko (U.S Pub. No. 20180040246) "COMMUNICATION DEVICE AND COMMUNICATION METHOD" I chose to review this reference because it dealt with communication through multiple vehicles that sent messages to a road side device.
3.	KRUKAR; RICHARD (U.S Pub. No. 20190373137) "BLOCKCHANNEL SCANNER SYSTEMS AND METHODS" I chose to review this reference because it deals with encrypted documents being sent to vehicular devices.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 


/HASSAN A HUSSEIN/ 
Examiner, Art Unit 2497

/ELENI A SHIFERAW/           Supervisory Patent Examiner, Art Unit 2497